           Case 2:20-cv-02231-JAD-NJK Document 4 Filed 12/11/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   ANTHONY LEE CANNON,
                                                         Case No.: 2:20-cv-02231-JAD-NJK
 8          Plaintiff,
                                                                     ORDER
 9   v.
10   STATE OF NEVADA, et al.,
11          Defendants.
12         Each non-governmental party is required to file a certificate of interested parties
13 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-
14 1(c). Plaintiff has not done so. See Docket. Accordingly, Plaintiff must file a certificate of
15 interested parties no later than December 28, 2020.
16         IT IS SO ORDERED.
17         Dated: December 11, 2020
18                                                           ______________________________
                                                             Nancy J. Koppe
19                                                           United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
